DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Wands Factors:
Breadth of the Claims:
The examiner submits the organic layer would encompass PMMA as disclosed in paragraph [0044].
The examiner submits the flat portion (fig 2B) of the organic layer (PMMA) layer would be in the glassy/brittle state below 85°C. 
The examiner notes the glass transition temperature of commercial  PMMA is 87 °C to 157°C. Most commercial PMMA is atactic PMMA and has a glass transition temperature of 125°C. (http://polymerdatabase.com/polymer%20classes/Polymethacrylate%20type.html)
The examiner notes “High Glass Transition Temperatures of Poly(methyl methacrylate) Prepared by Free Radical Initiators” by Teng et al. discloses “The Tg of PMMA prepared by a free radical initiator was well established as around 105°C”[Introduction]. 
The examiner submits the PMMA would flow only once the PMMA is above the glass transition temperature. Below the glass transition temperature, the PMMA would be in the glassy/brittle state.   
The examiner submits paragraph [0073] discloses “the embodiment of the present disclosure, a temperature for heating the flat portion 111 is not more than 85°C, to prevent an excessively high heating temperature from affecting the film layer in the light-emitting display 
The examiner submits one would not be able to “cause a material of the flat portion to flow” the PMMA at 85°C or below because the PMMA is not above the glass transition temperature. 
The amount of direction provided by the inventor:
The examiner notes the applicant does not provide any specific examples of a thermoplastic resin that would flow below 85°C. 
The applicant has only explicitly described PMMA in the specification.
As noted above, one would not be able to flow the PMMA at 85°C or below because the PMMA is not above the glass transition temperature.
The existence of working examples:
The examiner notes the applicant does not provide any specific working examples of the current organic layer using PMMA at a temperature below 85°C. 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. See LizardTech, 424 F.3d at 1345 (holding that "[a]fter reading the patent, a person of skill in the art would not understand" the patentee to have invented a generic method where the patent only disclosed one embodiment of it). 
	
	
The examiner submits the organic layer is described as being PMMA in paragraph [0044].
The examiner notes the glass transition temperature of commercial  PMMA is 87 °C to 157 °C. Most commercial PMMA is atactic PMMA and has a glass transition temperature of 125 °C. (http://polymerdatabase.com/polymer%20classes/Polymethacrylate%20type.html). 
The examiner notes “High Glass Transition Temperatures of Poly(methyl methacrylate) Prepared by Free Radical Initiators” by Teng et al. discloses “The Tg of PMMA prepared by a free radical initiator was well established as around 105°C”[Introduction]. 
The examiner submits the PMMA would flow only once the PMMA is above the glass transition temperature. Below the glass transition temperature, the PMMA would be in the glassy/brittle state.   
The examiner submits paragraph [0073] discloses “the embodiment of the present disclosure, a temperature for heating the flat portion 111 is not more than 85°C, to prevent an excessively high heating temperature from affecting the film layer in the light-emitting display unit 212”. The examiner submits the specification limits the heat treatment to a maximum of 85°C. 
The examiner submits one would not be able to flow the PMMA at 85°C or below because the PMMA is not above the glass transition temperature. 
Therefore, the examiner submits the applicant did not have possession of  heating organic layer containing PMMA to “cause a material of the flat portion to flow”, because the maximum heating temperature (85°C) used in the specification would be below the glass transition temperature of PMMA and the PMMA would not be able to “flow”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817